Citation Nr: 0117142	
Decision Date: 06/27/01    Archive Date: 07/03/01	

DOCKET NO.  99-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
sleep disorder, claimed as narcolepsy.

2.  Entitlement to an increased (compensable) rating for 
right shoulder bicipital tendinitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
April 1975.  

This matter arises from various rating decisions rendered 
since February 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, that 
denied the benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


FINDINGS OF FACT

1.  In an unappealed decision dated in February 1997, the RO 
denied the appellant service connection for a sleep disorder.

2.  Evidence received since the RO's February 1997 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

3.  The veteran's service-connected right shoulder disability 
is not productive of impairment of the clavicle or scapula 
including malunion, nonunion or dislocation.  Some observed 
limitation of motion and other current symptoms have been 
attributed to a nonservice-connected rotator cuff disease or 
tear and possible impingement syndrome.  



CONCLUSIONS OF LAW

1.  The RO's February 1997 decision that denied the 
appellant's claim for service connection for a sleep disorder 
is final.  38 U.S.C.A. § 7105(b).

2.  New and material evidence has been received since the 
RO's February 1997 decision, and the appellant's claim of 
entitlement to service connection for a sleep disorder, to 
include narcolepsy is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  The schedular criteria for a compensable evaluation for 
bicipital tendinitis of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code (DC) 5203 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2906, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  The following discussion of 
the VA's compliance with the VCAA is limited to the issue of 
entitlement to an increased rating for right shoulder 
disability.  

In the present case, the Board finds that the VA's redefined 
duty to assist essentially has been fulfilled.  The Board 
finds that the veteran has been provided adequate notice as 
to the evidence needed to substantiate his claim for an 
increased rating.  The Board concludes that the discussions 
as contained in the initial rating decision, in the statement 
of the case (SOC), in subsequent SSOCs, in addition to 
correspondence with the veteran have provided sufficient 
information regarding the evidence necessary to substantiate 
his claim.  The Board finds, therefore, that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  The RO supplied the veteran with the 
applicable regulations in the rating decision, SOC, and SSOC, 
and advised him of the types of evidence necessary to 
substantiate his claim for an increased rating.  The VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue involving entitlement to an 
increased rating has been identified and obtained by the RO.  
The evidence of record includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and statements made by the veteran in 
support of his claim.  The veteran was also offered the 
opportunity to have a personal hearing.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with the increased rating issue, and concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for an 
increased rating.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See VCAA; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

However, for reasons that will be explained in greater 
detail, further action regarding the veteran's claim of 
entitlement to service connection for a sleep disorder, to 
include narcolepsy, still must be taken.

II.  New and Material Evidence Regarding Service Connection 
for a Sleep Disorder, to Include Narcolepsy

The RO denied the veteran's claim of entitlement to service 
connection for a sleep disorder in February 1997.  At that 
time, it was determined that although the veteran was seen 
for complaints of problems sleeping during service, no 
treatment for a sleep disorder was rendered prior to the 
veteran's military discharge, and no evidence of a 
relationship between the veteran's complaints in service and 
the "sleep paralysis" noted during the veteran's outpatient 
treatment in January 1996 was present.  The appellant did not 
appeal the RO's February 1997 denial; accordingly, that 
decision became final.  See 38 U.S.C.A. § 7105(b).  As such, 
the first question to be answered is whether new and material 
evidence has been presented which would justify a "reopening" 
as well as a review of the entire record.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d. 1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
insure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d. at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency; New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened. 

The veteran has submitted a variety of evidence since the RO 
entered its February 1997 denial of service connection for a 
sleep disorder.  This includes records of his VA medical 
treatment from 1983 to 2000.  In the aggregate, this evidence 
reflects a history of narcolepsy and sleep paralysis 
diagnosed in 1995, but claimed to have been present since the 
veteran was 18 years of age.  As previously noted, the 
veteran complained of problems sleeping during military 
service, notwithstanding that treatment for a "sleep 
disorder," per se, was not diagnosed. 

Given the veteran's complaints during military service, the 
evidence newly presented "bears directly and substantially 
upon the specific matter under consideration."  Moreover, 
the evidence is new; it was not of record when the RO 
rendered its February 1997 denial.  Finally, the evidence is 
significant enough in nature that it must be considered in 
order to fairly decide the merits of the claim.  This is 
particularly true because the evidence must be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  See Justus, 3 Vet. App. 
at 513.  Because the evidence presented by the veteran since 
the RO rendered its February 1997 denial is "new and 
material," see 38 C.F.R. § 3.156(a), the veteran's claim is 
reopened, and the issue must be addressed by the RO on the 
merits prior to appellate disposition by the Board.  See 
38 U.S.C.A. § 5108; see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Accordingly, this matter will be addressed 
in greater detail in the remand section of this decision.

III.  Increased Rating for Bicipital Tendinitis of the Right 
Shoulder

The veteran claims that bicipital tendinitis of the right 
shoulder is more severe than currently evaluated.  In this 
regard, disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 
598 (1991).  In addition, VA must consider the entire history 
of the disability at issue when an increased disability 
evaluation is claimed.  Id. at 592.  However, although the 
history of the disability is an important consideration in 
accurately evaluating its severity, of paramount importance 
are current clinical findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  A compromise of any of these factors constitutes 
functional loss.  Pain or weakness, supported by adequate 
pathology, is as important as limitation of motion, and a 
part of the musculoskeletal system that becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. 
§ 4.40.  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements.  
See 38 C.F.R. § 4.45.  Bicipital tendinitis of the right 
shoulder has its etiology in a Grade I acromioclavicular 
separation of the veteran's right shoulder that occurred 
during military service.  As such, this disability is most 
analogous to the provisions of 38 C.F.R. § 4.71a, (DC 5203).  
Therein, malunion of the clavicle and scapula or nonunion 
without loose moment shall be evaluated as 10 percent 
disabling.  A 20 percent disability evaluation is not 
warranted unless loose movement or dislocation is present.  
Alternatively, if impairment of function of the contiguous 
joint is found, in this case the veteran's shoulder, the 
disability is to be rated based upon the level of impairment 
present.

From a historical standpoint and as previously noted, the 
veteran suffered a Grade I separation of the 
acromioclavicular joint of the right shoulder during military 
service.  During a VA physical examination conducted in 
August 1983, the right shoulder was noted to be within normal 
limits radiologically, but mild right shoulder bicipital 
tendinitis was diagnosed.  Similarly, during a VA physical 
examination conducted in March 1987, the veteran's right 
shoulder appeared to be normal.  The report of a VA physical 
examination conducted in January 1988 indicates that the 
veteran had full range of motion of the right shoulder at 
that time.

The veteran underwent a VA examination of the right shoulder 
in September 1998.  Mild atrophy in the deltoid, supra- and 
infraspinatus of the right shoulder was noted.  Range of 
motion of the right shoulder joint was mildly limited.  Very 
slight crepitation was noted in the right shoulder joint 
during range of motion testing.  Also noted was slight 
tenderness at the cricoid process on the right.  Tenderness 
at the anterior joint space on the right and slight 
tenderness at the biceps tendon area on the right also was 
observed.  The most severe tenderness was at the insertion 
area of the infraspinatus muscle tendon area.  However, there 
was no tenderness at the acromioclavicular joint.  Moreover, 
no instability of the right shoulder was evident.  Decreased 
range of motion was attributed to a rotator cuff tear of the 
right shoulder.  The examiner incorrectly indicated that the 
veteran had sustained a rotator cuff tear in the initial 
injury in service and he thought that the physical 
examination in September 1998 suggested that the veteran also 
currently had a rotator cuff tear and decreased range of 
motion.  He concluded that since the veteran had the same 
diagnosis in service that it was natural that the current 
signs and symptoms were related to the veteran's service 
injury.  In an October 1998 addendum, the examiner indicated 
that since the veteran did not report for an MRI examination, 
he was unable to prove that the veteran had an active rotator 
cuff tear.

In February 1999, the RO requested that a VA orthopedic 
specialist review the records contained in the veteran's 
claims folder.  This was presumably because the September 
1998 examiner did not appear to have reviewed the record.  
That examiner had incorrectly reported that the veteran had 
sustained a rotator cuff tear in service, and he then 
proceeded to relate current findings of a rotator cuff tear 
to the veteran's inservice injury.  Service records actually 
show treatment in service for a right shoulder first degree 
AC separation and not a rotator cuff tear or injury.  In 
February 1999 the VA orthopedic specialist reviewed the 
relevant records beginning with the initial inservice injury.  
He noted that in August 1974, the veteran fell and sustained 
an injury to the right shoulder.  He reported that x-rays at 
that time were negative and the impression was that the 
veteran had an acromioclavicular (AC) separation, grade I.  
The examiner indicated that with a grade I AC separation, 
there is no deformity, but the veteran's physical examination 
at that time would indicate that the injury was in the AC 
joint and not in the shoulder joint.  He noted that the 
veteran was seen by VA in 1983, 1987, 1988, and 1995, and 
that during these visits, physical examination was basically 
unremarkable except for some tenderness over the bicipital 
tendon which is not related to the AC joint in any way.  The 
examiner reported that on all of these physical examinations, 
the AC joint showed no deformity, no prominence and no 
tenderness.  The examiner indicated that the veteran claimed 
in September 1998 that he had increasing difficulty with his 
shoulder and felt that it was related to his original injury 
while on active duty.  However, the examiner reported that 
review of the veteran's medical records indicated that the 
veteran's current problem is related to his rotator cuff area 
as well as the subacromial space where he probably has an 
element of impingement syndrome.  He stated that these areas 
are not related to the AC joint in any way.  He concluded 
that the veteran's injury while in service was to his AC 
joint and that there was no indication of any residual or any 
problems with the AC joint.  He stated further, that it was 
his opinion that the veteran's current problems were probably 
related to a rotator cuff disease and possible tear that 
could be related to a very current injury but not related to 
the August 1974 accident.  Nothing of record contradicts the 
physician's opinion.

Given that there is no evidence of either malunion or 
nonunion of the clavicle and scapula as a result of the Grade 
I acromioclavicular separation sustained by the veteran 
during military service, and given that there is no 
indication that the aforementioned inservice injury has 
resulted in impairment of function of the right shoulder 
joint, a compensable evaluation for bicipital tendinitis of 
the right shoulder is not warranted.  See 38 C.F.R. § 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5203, 5201; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. 
§ 4.31 (2000) (in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).

Parenthetically, a rating in excess of that currently 
assigned for the veteran's bicipital tendinitis of the right 
shoulder may be granted if it is demonstrated that this 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  There is no 
indication that this disability has required frequent 
hospitalization since the veteran's discharge from military 
service.  In fact, there is no indication that this 
disability has required frequent treatment of any kind over 
the years.  Moreover, the record does not indicate that the 
veteran's ability to work has been compromised by this 
disability.  Absent evidence of either marked interference 
with employment or frequent periods of hospitalization for 
the disability claimed, there is no basis to conclude that it 
is more serious than that contemplated by the aforementioned 
schedular provisions.  Thus, the RO's failure to consider the 
applicability of the foregoing regulation was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996)


ORDER

New and material evidence having been presented to reopen a 
claim of entitlement to service connection for a sleep 
disorder, to include narcolepsy, to this extent, the appeal 
is granted.

An increased rating for bicipital tendinitis of the right 
shoulder is denied.


REMAND

Because the Board has reopened the veteran's claim of 
entitlement to service connection for a sleep disorder, to 
include narcolepsy, it must be determined whether the duty to 
assist has been met before reaching the merits of the 
veteran's claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  The RO has not had 
an opportunity to consider the impact of the foregoing 
statute on this claim.  Under the new law, the Secretary of 
Veterans Affairs, in addition to making reasonable efforts to 
obtain all relevant private and VA medical records in a given 
case, is required to provide a medical examination or obtain 
a medical opinion when such an examination or opinion is 
necessary to make a decision on a given claim.  Id.

During military service, the veteran complained that he 
frequently had trouble sleeping.  However, no diagnosis 
regarding a sleep disorder was made at that time; nor did the 
veteran receive any specific treatment for difficulty 
sleeping.  An electroencephalogram performed in January 1995 
resulted in findings suggestive of narcolepsy or other sleep 
deprivation that appeared to be related to the veteran's 
bingeing on alcohol and cocaine.  Then, in January 1996, the 
veteran was seen on an outpatient basis for sleep paralysis.  
Finally, in October 1996, the veteran was noted to be 
suffering from insomnia, and related a history of narcolepsy.  
A similar impression is reflected in VA outpatient treatment 
records dated in March 2000.

In view of the foregoing, and in order to give the veteran 
every opportunity to substantiate his claim, this case is 
REMANDED to the RO for action as follows:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers that have treated 
him for a sleep disorder, to include 
narcolepsy, since March 2000.  The RO 
should then attempt to obtain copies of 
the records of such treatment.  Any such 
records received should be made a 
permanent part of the appellate record.

2.  The veteran should be requested to 
undergo a special VA examination to 
determine the nature and etiology of any 
sleep disorder present.  The claims 
folder should be available to the 
examining physician in conjunction with 
the examination.  All indicated tests and 
studies should be performed.  The 
examiner should indicate whether, in 
fact, the veteran currently suffers from 
a sleep disturbance, and, if so, whether 
it is as likely as not related to his 
military service.  A complete rationale 
should be given for each opinion and 
conclusion expressed.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.

4.  The RO should again review the claim 
of entitlement to service connection for 
a sleep disorder, to include narcolepsy.  
If the benefit sought on appeal is not 
granted, both the veteran and his 
representative should 
be furnished a supplemental statement of 
the case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



Error! Not a valid link.


